TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 21, 2014



                                     NO. 03-11-00553-CR


                                  Walter Demond, Appellant

                                                  v.

                                 The State of Texas, Appellee




        APPEAL FROM 424TH DISTRICT COURT OF BLANCO COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
      REVERSED AND VACATED IN PART; MODIFIED AND, AS MODIFIED,
             AFFRIMED IN PART -- OPINION BY JUSTICE FIELD




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

trial court’s judgment convicting appellant of theft by deception. Therefore, the Court reverses

and vacates the trial court’s judgment of conviction for that offense. The Court modifies

appellant’s conditions of community supervision to delete the requirement that he submit to

180 days’ confinement for theft by deception. The Court affirms the trial court’s judgments of

conviction, as modified, in all other respects. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.